Paul W. Bbown, J.,
dissenting. The brief in support of the writ of prohibition does not assert as a proposition of law that the Court of Common Pleas was without jurisdiction in this matter. The assertion by the relators is that the Ohio Supreme Court has the discretion to prohibit the exercise of judicial power by an inferior court in an area which impinges upon the exercise of the executive power.
It is claimed that the violence flowing from the labor dispute at Burr Oak State Park had escalated to a point where the Governor had only two choices. He could close the park, or he could call in the militia, and that at that time the exercise of the judicial power impinged upon the exercise of the executive power so as to become an improper judicial usurpation of power, requiring this court to issue the writ of prohibition.
As I view that claim, it is that at some point the Governor had the power not only to quell the civil disorder and labor violence but also to close the park, and thus effectively to usurp the power of the Court of Common Pleas to deal with the subject matter of the litigation before it, to which the Director of the Department of Natural Resources was a party.
State, ex rel. Tempero, v. Colopy (1962), 173 Ohio St. 122, is argued as authority for that proposition. I do not find it helpful, for it is a case in which the court admittedly *135had not acquired jurisdiction over the person of the defendant. The decision turned upon the adequacy of appellate review to correct the error.
State, ex rel. Lambdin, v. Brenton (1970), 21 Ohio St. 2d 21, also cited by the relators, adds little, for it too represents only an instance in which this court granted the writ of prohibition because it conceived appellate review to be inadequate to correct an erroneous interlocutory order of the trial court. The bare assertion in that ease, without citation of legal authority, that the erroneous order amounted to “usurpation of judicial power” is not persuasive. Nor is the case in point on the proposition argued relative to executive-judicial confrontations.
State, ex rel. Ohio High School Athletic Assn., v. Judges (1962), 173 Ohio St. 239, also cited, is another example of discretionary issuance of the writ of prohibition in a case in which this court conceived appellate review of a trial court error to be an inadequate remedy.
None of the above cases bears upon the question, as posed in the relators’ brief in the following language: “Can a Common Pleas Court consistent with the separation of powers doctrine, attempt to control the discretion vested in the Governor in selecting the most appropriate response to civil disorder upon state property?”
Counsel for respondent characterizes this argument as an affirmative defense, and accuses the relators of attempting to elevate it to the status of a jurisdictional defect. I agree with both the characterization and the accusation.
I conclude that the trial court clearly had jurisdiction to inquire into the facts, argued in defense of the Governor’s violation of the trial court’s order. I deem it unwise to arrive at a conclusion of the validity of that defense on the record before us. It should be noted that the Governor’s order, supported by our writ, terminates the trial court’s jurisdiction to hear Ohio Inns’ complaint bearing upon its right to continue to operate the park facility under its contract with the Department of Natural Resources. It should ¿viso be noted that this result continues, notwithstanding thqt *136the violence which was the sole basis for the executive intervention has ceased.
The executive order, supported by our writ, effectively closes the courts to Ohio Inns, thus violating Section 16 of Article I of the Ohio Constitution and the 14th Amendment to the United States Constitution.
Cited cases in which discretionary writs of prohibition have issued to prevent court orders enjoining the use of force by the G-overnor to quell civil disturbances do not bear upon Governor Gilligan’s conduct in this case.
Chief Justice Hughes of the United States Supreme Court, in Sterling v. Constantin (1932), 287 U. S. 378, clearly stated that the Constitution limits executive power which attempts to subvert private rights and the jurisdiction of the courts under claim of exigency and civil disorder.
The facts of this case, as demonstrated by the record, require further exploration to determine whether the Governor’s actions were justified or were a contemptuous executive usurpation of judicial authority. This should be done by the trial court. The writ should be denied.